Citation Nr: 1638672	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to January 1972, and from November 1977 to April 1990, including service in the Republic of Vietnam.  Among his decorations are the Silver Star, the Bronze Star with "V" device, and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which assigned a 50 percent rating for PTSD.  The Veteran filed a notice of disagreement with the assigned rating, and, following the issuance of a Statement of the Case, perfected an appeal to the Board in February 2011.

The Board remanded the appeal for further evidentiary development in June 2014.  In October 2014, the RO issued a rating decision granting an increased 70 percent rating for the Veteran's PTSD.


FINDING OF FACT

On January 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal for a rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to a rating in excess of 70 percent for PTSD.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, Veteran was informed in a January 5, 2015 letter that the evaluation assigned for his PTSD had been increased from 50 percent to 70 percent.  In response to this action, the Veteran submitted an Appeals Satisfaction Notice, dated January 14, 2015, noting "I am satisfied and wish to withdraw all remaining issues associated with this appeal" and "ask the regional office of jurisdiction to discontinue further development actions associated with this appeal." This statement from the Veteran clearly shows his intent to withdraw his appeal as to the claim of entitlement to a rating in excess of 70 percent for PTSD.  

Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as the claim of entitlement to a rating in excess of 70 percent for PTSD is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


